UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. GREEN SOLUTIONS CHINA, INC. (Exact name of registrant as specified in Charter DELAWARE 333-166747 75-3269182 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) Room 3601, the Centre, Queen’s Road no.99 Central, Hong Kong (Address of Principal Executive Offices) (852) 3691-8831 (Issuer Telephone number) CHINA GREEN, INC. (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of as of February 11, 2011:6,514,750shares of Common Stock. Index GREEN SOLUTIONS CHINA, INC. FORM 10-Q December 31, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and results of Operations 20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 32 Item 4T. Control and Procedures 32 PART IIOTHER INFORMATION Item 1 Legal Proceedings 34 Item 1A Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. (Removed and Reserved) 34 Item 5. Other Information 34 Item 6. Exhibits 34 SIGNATURE 35 i Index Item 1. Financial Information GREEN SOLUTIONS CHINA, INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED DECEMBER 31, 2(UNAUDITED) (Stated in US dollars) GREEN SOLUTIONS CHINA, INC. INDEX TO CONDENSEDCONSOLIDATED FINANCIAL STATEMENTS CONTENTS Page(s) CONDENSEDCONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME 1 CONDENSEDCONSOLIDATED BALANCE SHEETS 2 CONDENSEDCONSOLIDATED STATEMENTS OF CASH FLOWS 3 NOTES TO THE CONDENSEDCONSOLIDATED FINANCIAL STATEMENTS 4-19 ii Index GREEN SOLUTIONS CHINA, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED DECEMBER 31, 2(UNADUITED) (Stated in US dollars) Three months ended Three months ended Six months ended Six months ended Note December 31, 2010 December 31, 2009 December 31, 2010 December 31, 2009 Service income 　9 $ 　 $ $ $ 　 　 　 　 　 　 　 　 Cost of services 　9 ) 　 ) ) ) 　 　 　 　 　 　 　 　 Gross profit 　9 　 　 　 　 　 　 　 　 　 General and administrative expenses 　 ) 　 ) ) ) 　 　 　 　 　 　 　 　 Income before taxation 　10 　 　 　 　 　 　 　 　 　 Income tax 　10 - 　 ) - ) 　 　 　 　 　 　 　 　 Net income 　 　 　 　 　 　 　 　 　 　 Other comprehensive income - Foreign currency translation adjustments 　 　 ) ) 　 　 　 　 　 　 　 　 　 Total comprehensive income 　 $ 　 $ $ $ 　 　 Net income per share – basic and diluted 　 $ 　 $ $ $ 　 　 Weighted average number of shares 　 $ 　 $ $ $ 　 The annexed notes form an integral part of these financial statements. - 1 - Index GREEN SOLUTIONS CHINA, INC. CONDENSED CONSOLIATED BALANCE SHEETS AS OF DECEMBER 31, 2, 2010 (Stated in US dollars) As of As of December 31, 2010 June 30, 2010 Note (Unaudited) (Audited) ASSETS 　 　 　 Current assets 　 　 　 Cash and cash equivalents 3 $ $ Accounts receivables 4 Deposit paid for labor services 　 Deposit paid for contract procurements 5 Deposit paid for hotel investmentnegotiation 6 Rental deposit 　 　 　 　 Total current assets 　 　 　 　 Plant and equipment, net 7 　 　 　 Total non-current assets 　 　 　 　 　 　 　 TOTAL ASSETS 　 $ $ 　 　 　 LIABILITIES AND STOCKHOLDER’S EQUITY 　 　 　 Current liabilities 　 　 　 Accrued expenses 　 $ $ Accrued share-based compensation 　 - - Tax payable 　 　 　 　 TOTAL LIABILITIES 　 　 　 　 CONTINGENCIS AND COMMITMENTS 　 　 　 　 　 　 STOCKHOLDERS’ EQUITY 　 　 　 Preferred stock ($0.00001 par value,100,000,000 share shares authorized, none issued and outstanding) 　 - - Common stock ($0.00001 par value,500,000,000 shares; shares authorized, 6,514,750 shares issued and outstanding) 8 65 65 Additional paid-in capital 8 Accumulated comprehensive income 　 Retained earnings 　 　 　 　 TOTAL STOCKHOLDERS’ EQUITY 　 　 　 　 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY 　 $ $ The annexed notes form an integral part of these financial statements. - 2 - Index GREEN SOLUTIONS CHINA, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED DECEMBER 31, 2(UNAUDITED) (Stated in US dollars) Three months ended Three months ended Six months ended Six months ended December 31, 2010 December 31, 2009 December 31, 2010 December 31,, 2009 Cash flows from operating activities Net income $ Depreciation Decrease / (Increase) in accounts receivables ) ) Increase in deposit paid for labor service ) - ) - Increase in contract procurements ) - ) - Increase in deposit paid for hotel investment negotiation ) Increase in accrued expenses Increase in tax payable - - Decrease in amount due to a shareholder - ) - ) Decrease in amount due to a director - ) - ) Net cash from operating activities $ ) $ ) $ ) $ ) Cash flows from investment activities Purchase of plant and equipment - ) - ) Net cash used in investment activities $
